UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22700 Exchange Traded Concepts Trust II (Exact name of registrant as specified in charter) 2545 South Kelly Avenue, Suite C, Edmond, Oklahoma (Address of principal executive offices) (Zip code) Citi Fund Services Ohio, Inc., 3435 Stelzer Road, Columbus, OH43219-8000 (Name and address of agent for service) Registrant’s telephone number, including area code: (405) – 778-8377 Date of fiscal year end: April 30 Date of reporting period: October 31, 2014 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST II Horizons S&P 500® Covered Call ETF Horizons S&P Financial Select Sector Covered Call ETF Semi-Annual Report October 31, 2014 (Unaudited) Exchange Traded Concepts Trust II TABLE OF CONTENTS October 31, 2014 (Unaudited) Horizons S&P 500® Covered Call ETF Schedule of Portfolio Investments 1 Schedule of Written Call Options 7 Horizons S&P Financial Select Sector Covered Call ETF Schedule of Portfolio Investments 17 Schedule of Written Call Options 19 Statements of Assets and Liabilities 21 Statements of Operations 22 Statements of Changes in Net Assets 23 Financial Highlights 24 Notes to Financial Statements 25 Disclosure of Fund Expenses 33 Other Information 34 Before investing you should carefully consider the Funds’ investment objectives, risks, charges and expenses. This and other information is available in the Funds’ prospectus, a copy of which may be obtained by visiting the Funds’ website at www.HorizonsETFs.com/USA. Please read the prospectus carefully before you invest. There are risks involved with investing, including possible loss of principal, and there is no guarantee the Funds will achieve their investment objectives. The Horizons S&P Financial Select Sector Covered Call ETF is non-diversified and may invest a greater portion ofits assets in securities of a small number of issuers, which may have an adverse effect on Fund performance. Concentration in a particular industry or sector will subject the Funds to loss due to adverse occurrences that may affect that industry or sector. Individual shares of the Funds may be purchased or sold in the secondary market throughout the regular trading day on the NYSE Arca through a brokerage account. However, shares are not individually redeemable directly from the Funds. Each Fund issues and redeems shares on a continuous basis, at NAV, only in large blocks of shares (“Creation Units”), principally in-kind for securities included in the relevant Index. Distributor: Foreside Fund Services, LLC i Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS October 31, 2014 (Unaudited) Security Description Shares Value ($) COMMON STOCKS 102.7% Consumer Discretionary 11.9% Amazon.com, Inc. * AutoNation, Inc. * AutoZone, Inc. * 60 Bed Bath & Beyond, Inc. * Best Buy Co., Inc. BorgWarner, Inc. Cablevision Systems Corp., Class A Carnival Corp. CBS Corp., Class B Chipotle Mexican Grill * 57 Coach, Inc. Coca-Cola Enterprises, Inc. Comcast Corp., Class A D.R. Horton, Inc. Darden Restaurants, Inc. Delphi Automotive PLC DIRECTV * Discovery Communications, Inc., Class A * Discovery Communications, Inc. * Dollar General Corp. * Dollar Tree, Inc. * Expedia, Inc. Family Dollar Stores, Inc. Ford Motor Co. Fossil Group, Inc. * 86 Gamestop Corp. Gannett Co., Inc. Gap, Inc. Garmin, Ltd. General Motors Co. Genuine Parts Co. Goodyear Tire & Rubber Co. H&R Block, Inc. Harley-Davidson, Inc. Harman International Industries, Inc. Hasbro, Inc. Johnson Controls, Inc. Kohl's Corp. L Brands, Inc. Leggett & Platt, Inc. Lennar Corp. Lowe's Cos., Inc. Macy's, Inc. Marriott International, Inc., Class A Mattel, Inc. McDonald's Corp. Michael Kors Holdings, Ltd. * Security Description Shares Value ($) COMMON STOCKS, Continued Consumer Discretionary, continued Mohawk Industries, Inc. * Netflix.com, Inc. * Newell Rubbermaid, Inc. News Corp., Class A * Nike, Inc., Class B Nordstrom, Inc. Omnicom Group, Inc. O'Reilly Automotive, Inc. * PetSmart, Inc. Polo Ralph Lauren Corp. Priceline.com, Inc. * 96 Pulte Group, Inc. PVH Corp. Ross Stores, Inc. Scripps Networks Interactive, Inc. Staples, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Target Corp. The Home Depot, Inc. The Interpublic Group of Cos., Inc. The Walt Disney Co. Time Warner Cable, Inc., Class A Time Warner, Inc. TJX Cos., Inc. Tractor Supply Co. TripAdvisor, Inc. * Twenty-First Century Fox, Inc. Under Armour, Inc. * Urban Outfitters, Inc. * VF Corp. Viacom, Inc., Class B Whirlpool Corp. Wyndham Worldwide Corp. Wynn Resorts, Ltd. Yum! Brands, Inc. 58,110 3,849,997 Consumer Staples 9.8% Altria Group, Inc. Archer-Daniels-Midland Co. Avon Products, Inc. Brown-Forman Corp., Class B Campbell Soup Co. Clorox Co. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. See Notes to Financial Statements. 1 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2014 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Consumer Staples, continued Constellation Brands, Inc. * Costco Wholesale Corp. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. Estee Lauder Cos., Class A General Mills, Inc. Hormel Foods Corp. Kellogg Co. Keurig Green Mountain, Inc. Kimberly-Clark Corp. Kraft Foods Group, Inc. Kroger Co. Lorillard, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Molson Coors Brewing Co. Mondelez International, Inc. Monster Beverage Corp. * PepsiCo, Inc. Philip Morris International Procter & Gamble Co. Reynolds American, Inc. Safeway, Inc. Sysco Corp. The Hershey Co. The J.M. Smucker Co. Tyson Foods, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. 26,351 3,187,727 Energy 9.3% Anadarko Petroleum Corp. Apache Corp. Baker Hughes, Inc. Cabot Oil & Gas Corp. Cameron International Corp. * Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc. Ensco PLC, Class A, ADR EOG Resources, Inc. Exxon Mobil Corp. Security Description Shares Value ($) COMMON STOCKS, Continued Energy, continued FMC Technologies, Inc. * Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Nabors Industries, Ltd. National-Oilwell Varco, Inc. Newfield Exploration Co. * Noble Corp. PLC Noble Energy, Inc. Occidental Petroleum Corp. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Schlumberger, Ltd. Southwestern Energy Co. * Spectra Energy Corp. Tesoro Corp. Transocean, Ltd. Valero Energy Corp. Williams Cos., Inc. 69,499 3,000,413 Financials 16.4% ACE, Ltd. Affiliated Managers Group * AFLAC, Inc. Allstate Corp. American Express Co. American International Group, Inc. Ameriprise Financial, Inc. AON PLC Apartment Investment & Management Co. (REIT), Class A Assurant, Inc. AvalonBay Communities, Inc. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Berkshire Hathaway, Inc., Class B * BlackRock, Inc., Class A Boston Properties, Inc. Capital One Financial Corp. CBRE Group, Inc., Class A * Cincinnati Financial Corp. See Notes to Financial Statements. 2 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2014 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Financials, continued Citigroup, Inc. CME Group, Inc. Comerica, Inc. D&B Corp. 67 Discover Financial Services, Inc., Class A E*Trade Financial Corp. * Equity Residential (REIT) Essex Property Trust, Inc. Fifth Third BanCorp Franklin Resources, Inc. General Growth Properties, Inc. Genworth Financial, Inc., Class A * Goldman Sachs Group, Inc. Hartford Financial Services Group, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Hudson City BanCorp, Inc. Huntington Bancshares, Inc. IntercontinentalExchange Group, Inc. Invesco, Ltd. JPMorgan Chase & Co. KeyCorp Kimco Realty Corp. Legg Mason, Inc. Leucadia National Corp. Lincoln National Corp. Loews Corp. M&T Bank Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Moody's Corp. Morgan Stanley Navient Corp. Northern Trust Corp. People's United Financial, Inc. Plum Creek Timber Co., Inc. PNC Financial Services Group Principal Financial Group, Inc. Progressive Corp. Prologis, Inc. Prudential Financial, Inc. Public Storage Regions Financial Corp. Robert Half International, Inc. Simon Property Group, Inc. Security Description Shares Value ($) COMMON STOCKS, Continued Financials, continued State Street Corp. SunTrust Banks, Inc. T. Rowe Price Group, Inc. The Charles Schwab Corp. The Chubb Corp. The Macerich Co. The NASDAQ OMX Group, Inc. Torchmark Corp. Travelers Cos., Inc. U.S. BanCorp Unum Group Ventas, Inc. Vornado Realty Trust Wells Fargo & Co. Weyerhaeuser Co. XL Group PLC Zions Bancorp 10,893 5,298,988 Health Care 14.7% Abbott Laboratories AbbVie, Inc. Actavis, Inc. PLC * Aetna, Inc. Agilent Technologies, Inc. Alexion Pharmaceuticals, Inc. * Allergan, Inc. AmerisourceBergen Corp. Amgen, Inc. Baxter International, Inc. Becton Dickinson & Co. Biogen Idec, Inc. * Boston Scientific Corp. * Bristol-Myers Squibb Co. C.R. Bard, Inc. Cardinal Health, Inc. Carefusion Corp. * Celgene Corp. * Cerner Corp. * CIGNA Corp. Covidien PLC, ADR DaVita Healthcare Partners, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Eli Lilly & Co. Express Scripts Holding, Inc. * Gilead Sciences, Inc. * Hospira, Inc. * Humana, Inc. See Notes to Financial Statements. 3 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2014 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Health Care, continued Intuitive Surgical, Inc. * 65 Johnson & Johnson Laboratory Corp. of America Holdings * Mallinckrodt PLC * McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Mylan Laboratories, Inc. * Patterson Cos., Inc. PerkinElmer, Inc. Perrigo Co. PLC Pfizer, Inc. Quest Diagnostics, Inc. Regeneron Pharmaceuticals, Inc. * St. Jude Medical, Inc. Stryker Corp. Tenet Healthcare Corp. * Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Universal Health Services, Inc., Class B Varian Medical Systems, Inc. * Vertex Pharmaceuticals, Inc. * Waters Corp. * WellPoint, Inc. Zimmer Holdings, Inc. Zoetis, Inc. 34,522 4,742,929 Industrials 11.0% 3M Co. Allegion PLC AMETEK, Inc. Avery Dennison Corp. C.H. Robinson Worldwide, Inc. CarMax, Inc. * Caterpillar, Inc. Cintas Corp. Crown Castle International Corp. (REIT) CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc. Dover Corp. Eaton Corp. PLC Emerson Electric Co. Equifax, Inc. Security Description Shares Value ($) COMMON STOCKS, Continued Industrials, continued Expeditors International of Washington, Inc. Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Iron Mountain, Inc. Jacobs Engineering Group, Inc. * Joy Global, Inc. Kansas City Southern Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Masco Corp. Nielsen Holdings NV Norfolk Southern Corp. Northrop Grumman Corp. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Pentair PLC Pitney Bowes, Inc. Precision Castparts Corp. Quanta Services, Inc. * Raytheon Co. Republic Services, Inc., Class A Rockwell Automation, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Ryder System, Inc. Snap-on, Inc. Southwest Airlines Co. Stanley Black & Decker, Inc. Stericycle, Inc. * Textron, Inc. The ADT Corp. The Boeing Co. Tiffany & Co. Tyco International, Ltd. Union Pacific Corp. United Parcel Service, Inc., Class B United Rentals, Inc. * United Technologies Corp. W.W. Grainger, Inc. See Notes to Financial Statements. 4 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2014 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Industrials, continued Waste Management, Inc. Xylem, Inc. 12,726 3,548,884 Information Technology 20.1% Accenture PLC Adobe Systems, Inc. * Akamai Technologies, Inc. * Alliance Data Systems Corp. * Altera Corp. Amphenol Corp., Class A Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Autodesk, Inc. * Automatic Data Processing, Inc. Avago Technologies, Ltd. Broadcom Corp., Class A CA, Inc. Cisco Systems, Inc. Citrix Systems, Inc. * Cognizant Technology Solutions Corp. * Computer Sciences Corp. Corning, Inc. eBay, Inc. * Electronic Arts, Inc. * EMC Corp. F5 Networks, Inc. * Facebook, Inc. * Fidelity National Information Services, Inc. First Solar, Inc. * Fiserv, Inc. * FLIR Systems, Inc. Google, Inc., Class A * Google, Inc., Class C * Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit, Inc. Jabil Circuit, Inc. Juniper Networks, Inc. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. MasterCard, Inc., Class A Security Description Shares Value ($) COMMON STOCKS, Continued Information Technology, continued Microchip Technology, Inc. Micron Technology, Inc. * Microsoft Corp. Motorola Solutions, Inc. NetApp, Inc. NVIDIA Corp. Oracle Corp. Paychex, Inc. Qualcomm, Inc. Red Hat, Inc. * Salesforce.com, Inc. * SanDisk Corp. Seagate Technology PLC Symantec Corp. TE Connectivity, Ltd. Teradata Corp. * Texas Instruments, Inc. Total System Services, Inc. VeriSign, Inc. * Visa, Inc., Class A Western Digital Corp. Western Union Co. Xerox Corp. Xilinx, Inc. Yahoo!, Inc. * 79,344 6,488,424 Materials 3.3% Air Products & Chemicals, Inc. Airgas, Inc. Alcoa, Inc. Allegheny Technologies, Inc. Ball Corp. Bemis Co., Inc. CF Industries Holdings, Inc. 91 E.I. Du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. Freeport-McMoRan Copper & Gold, Inc., Class B International Flavors & Fragrances, Inc. International Paper Co. LyondellBasell Industries NV, Class A Martin Marietta Materials, Inc. MeadWestvaco Corp. Monsanto Co. Newmont Mining Corp. See Notes to Financial Statements. 5 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Concluded) October 31, 2014 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Materials, continued Nucor Corp. Owens-Illinois, Inc. * PPG Industries, Inc. Praxair, Inc. Sealed Air Corp. Sherwin-Williams Co. Sigma-Aldrich Corp. The Dow Chemical Co. The Mosaic Co. Vulcan Materials Co. 15,119 1,083,904 Technology 0.4% American Tower Corp. (REIT) McGraw-Hill Cos., Inc. 45,240 117,098 Telecommunication Services 2.4% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Holdings, Inc. 11,832 786,555 Utilities 3.4% AES Corp. AGL Resources, Inc. Ameren Corp. American Electric Power Co., Inc. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. EQT Corp. Exelon Corp. FirstEnergy Corp. Integrys Energy Group, Inc. NextEra Energy, Inc. NiSource, Inc. Northeast Utilities NRG Energy, Inc. ONEOK, Inc. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. Security Description Shares Value ($) COMMON STOCKS, Continued Utilities, continued PPL Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy Southern Co. TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. 31,562 1,102,157 TOTAL COMMON STOCKS (Cost $28,413,946) 33,207,076 TOTAL INVESTMENTS (Cost $28,413,946) — 102.7% Other Net Assets (Liabilities): Written Call Options (3.2)% ) Other Net Assets 0.5% 147,413 Total Other Net Assets (Liabilities) (2.7)% ) NET ASSETS 100.0% $
